Citation Nr: 1001034	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-10 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for service-connected left ankle tendonitis.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from February 2000 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The Veteran's left foot ankle tendonitis is currently 
manifested by mild tenderness over the external border of the 
foot and over lateral aspect of the ankle and a slight 
antalgic gait.  Range of motion testing and X-ray examination 
of the ankle is normal.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for service-connected left ankle tendonitis are not 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5284 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
service-connected left ankle tendonitis is more disabling 
than currently evaluated.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).   

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

The Veteran's left ankle tendonitis is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5299-5284.  Pursuant to 38 C.F.R. § 4.27, hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99." 

Under DC 5284, other foot injuries, a 10 percent rating 
contemplates moderate impairment, a 20 percent contemplates 
moderately severe impairment, and a 30 percent rating 
contemplates severe impairment.  With actual loss of the use 
of the foot, a 40 percent rating is applicable.  The words 
"slight", "moderate" and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

Relevant Evidence

The Veteran's service treatment records show that he 
complained of left foot pain in February 2004 and reported 
that the pain began four years earlier when jumping out of a 
humvee awkwardly.  He submitted a claim for service 
connection for a left foot disorder initially in August 2004 
but the claim was initially denied as the Veteran had failed 
to report to a scheduled VA examination.  The Veteran 
submitted a new claim for service connection for a left foot 
disorder in July 2006 and by rating decision dated in July 
2007 the RO granted service connection for left ankle 
tendonitis, assigning a 10 percent disability rating 
effective July 17, 2006, the day of the Veteran's reopened 
claim for service connection.  The Veteran disagreed with the 
initial disability rating assigned and, thereafter, timely 
perfected an appeal.    

Evidence relevant to the current level of severity of the 
Veteran's left ankle disorder includes the report of a VA 
orthopedic examination conducted in June 2007.  At that time 
the Veteran complained of pain in the left foot over its 
lateral border upon walking or running with occasional and 
sudden eversion (twisting).  There was no swelling or other 
complaint.  The foot condition began in 2004 when the Veteran 
stepped out of a humvee and fell on his twisted (everted) 
foot and the foot was swollen for a few days after the 
injury.  The foot was wrapped and the Veteran was given 
medication and sent back to his usual duties.  The Veteran 
continued to use Motrin occasionally for the pain, especially 
after running.  The Veteran experienced occasional flare-ups 
of joint disease daily with a severity of 7/10.  This pain 
usually subsides within one hour.  Additional functional 
impairment during flare-ups resulted in no decrease in range 
of motion but some functional impairment after running.  The 
Veteran denied the use of crutches or a brace and also 
indicated that inserts did not help so he did not wear them.  
The Veteran reported that he is a salesman on a desk but that 
his foot condition has no effect on occupation or usual daily 
activities except for recreational activities like running.  
The Veteran denied any functional limitations on standing.  

Physical examination of the left foot revealed mild 
tenderness over the external border of the foot and over 
lateral aspect of the ankle.  The range of motion of the 
ankle was normal.  Dorsiflexion was 0 to 20 degrees, plantar 
flexion was 0 to 45 degrees, inversion was 0 to 30 degrees, 
and eversion was 0 to 29 degrees.  The Veteran complained of 
pain at the end of dorsiflexion and the end of inversion.  
The Veteran also complained of pain upon toe and heel walk.  
There was no swelling, normal stability, and no abnormal 
movement or guarding.  Repetitive movements of either the 
foot or the ankle did not decrease their range of motion or 
function.  The left foot was anatomically normal and all 
digits had good and flexible motion.  The Veteran had a 
slight antalgic gait (limp) but there were no indications of 
abnormal weight bearing.  A previous X-ray examination of the 
left foot dated in October 2006 was reviewed and reportedly 
showed no acute process and no significant abnormality.  The 
diagnosis was left ankle tendonitis and the examiner opined 
that the Veteran's present left foot complaints were a 
continuation of the symptoms noted during his military 
service.  

Also of record are VA outpatient treatment records dated from 
October 2006 to September 2008 which show complaints of left 
foot pain, particularly in October 2006 and September 2008.  
The October 2006 note also shows complaints of tenderness 
with no swelling.  There was full range of motion of the 
ankle.  

In the Veteran's April 2008 VA Form 9 the Veteran indicated 
that he wanted a 30 percent disability rating for his left 
ankle.  He noted that his left ankle swells occasionally 
which prevents him from walking.  This swelling, according to 
the Veteran, interferes with his job as a door to door 
salesman.  

Analysis

Given the above, the Board finds that the preponderance of 
the evidence is against the assignment of an initial 
disability rating greater than 10 percent for the Veteran's 
service-connected left ankle tendonitis.  The June 2007 VA 
examination report shows full range of motion of the left 
ankle and very minimal difficulties regarding the left ankle.  
Furthermore, the June 2007 VA examiner described the 
tenderness of the Veteran's left foot to be "mild" and also 
described his antalgic gait to be "slight."  The Board 
finds that these adjectives represent no more than moderate 
impairment of the left ankle.  There is no evidence that the 
Veteran requires an assistive device such as a cane, 
crutches, a walker, or orthotics.  On physical examination 
there was no edema noted and neurological function was 
grossly intact.  Furthermore, there is no X-ray evidence of 
any abnormality to the bone to indicate a degenerative 
process, fracture, dislocation, or non-union.  

The Board also finds that a disability rating greater than 10 
percent is not warranted for the Veteran's left ankle 
disorder under DeLuca.  While the above VA examination report 
showed some pain on extremes of motion, even taking into 
account the additional loss of motion under DeLuca the 
Veteran still does not meet the criteria for a disability 
rating greater than 10 percent under DC 5284.  Thus, the 
Board finds that the currently assigned 10 percent left ankle 
is already taking into consideration the provisions of 
Deluca.  There is no credible medical evidence of record 
suggesting that the Veteran's left ankle disability is worse 
than moderately disabling.  A higher rating is not warranted, 
and has not been at any time from the inception of the claim. 

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating, but finds none that 
does.  The diagnostic codes used for evaluating disabilities 
of the ankle do not allow for a higher rating because the 
limitation of motion of the Veteran's left ankle is nearly 
normal (not even moderately limited as required for a 10 
percent rating), because there is no ankylosis of the ankle, 
and because there is no evidence of marked deformity.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5270-74. 38 C.F.R., Part 4, 
Plate II (showing that normal range of motion of the ankle is 
to 20 degrees in dorsiflexion and to 45 degrees in plantar 
flexion). 

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an initial compensable 
disability rating for service-connected left ankle disorder. 
38 C.F.R. § 4.3.


Extraschedular Consideration

The issue of an extraschedular rating is a component of a 
claim for an increased rating and referral for consideration 
must be addressed either when raised by the veteran or 
reasonably raised by the record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008); see also 38 C.F.R. § 3.321(b)(1).  The 
Veteran contends that his left ankle disorder prevents him 
from walking upon swelling which interferes with his job as a 
door-to-door salesman.  However, there is no competent 
evidence that the Veteran's left ankle disorder, standing 
alone, causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  The Board finds that the rating criteria 
considered in this case reasonably describe the Veteran's 
disability level and symptomatology.  The Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation for his service-connected 
disorder is adequate and referral is not required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of July 17, 2006, the date of 
his claim, and a 10 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, complete notice was sent in a May 2008 
letter and the claim was readjudicated in a February 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.
  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  


VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for 
service-connected left ankle tendonitis (claimed as left foot 
injury) is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


